[CF Industries Letterhead] May18, 2015 VIA EDGAR Melissa Raminpour Branch Chief Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: CF Industries Holdings, Inc. Form 10-K for the Year Ended December 31, 2014 Filed February 25, 2015 File No. 001-32597 Dear Ms. Raminpour: CF Industries Holdings, Inc. (the “Company”) is in receipt of the comment letter of the staff (the “Staff”) of the United States Securities and Exchange Commission dated May 14, 2015 (the “Comment Letter”) related to the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2014. As discussed with the Staff by telephone on May15, 2015, the Company will respond to the comments in the Comment Letter by no later than June12, 2015. Please do not hesitate to contact me at (847) 405-2509 if you have any questions. Very truly yours, /s/ Richard A. Hoker Richard A. Hoker Vice President and Corporate Controller cc: W. Anthony Will, President and Chief Executive Officer Dennis P. Kelleher, Senior Vice President and Chief Financial Officer Douglas C. Barnard, Senior Vice President, General Counsel, and Secretary Steven Hajdukovic, Partner, KPMG LLC
